            Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     )
ALUMINUM COMPANY OF AMERICA )
(now assigned to Alcoa Corporation), )
                                     )
       Plaintiff,                    )    Civil Action No. 96-1098
                                     )
               v.                    )
                                     )
UNITED STATES OF AMERICA, et al., )
                                     )
       Defendant.                    )
                                     )
                                     )
____________________________________)


                     JOINT MOTION TO MODIFY CONSENT ORDER

       Plaintiff Aluminum Company of America, assigned to Alcoa Corporation1 (“Alcoa”), and

Defendants the United States of America, the United States Department of Commerce, the

United States Department of Defense and the United States Air Force (“United States”),

collectively referred to as “the Parties,” jointly move the Court to approve and enter the proposed

Modified Consent Order attached to this Motion. The Parties have executed the proposed

Modified Consent Order. In support of this Joint Motion, the Parties state as follows:

       1.       In June 1996, Alcoa filed a lawsuit against the United States under the

Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), 42

U.S.C. §§ 9601-9675, seeking past and future response costs allegedly arising from the




1
 Aluminum Company of America became Alcoa Inc. in 1998. In 2016, Alcoa Inc. split into two
companies. The upstream assets and liabilities, including all matters relevant to this Consent
Order, were moved into a new company, which is called Alcoa Corporation.

                                                 1
             Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 2 of 6




government’s activities during World War II at Alcoa’s bauxite mining site near Bauxite,

Arkansas, and five manufacturing facilities located in Alcoa, Tennessee; Badin, North Carolina;

Massena, New York; Vancouver, Washington; and Cleveland, Ohio.

        2.       On January 25, 2000, this Court entered a Settlement Agreement and Consent

Order (“Consent Order”), attached here as Exhibit A, resolving Alcoa’s claims against the

United States at three of the sites, specifically, Bauxite, Arkansas, Alcoa, Tennessee, and Badin,

North Carolina (collectively referred to as the “Phase I Sites”).

        3.       Pursuant to the Consent Order, the United States paid Alcoa $13,987,925 to

resolve its claims at the Phase I Sites. Consent Order ¶ 11.a. In exchange, Alcoa agreed to use

the United States’ funds for reimbursement or payment of “World War II Response Costs,”

defined as “necessary response costs for remediating the release or threatened release of

hazardous substances from activities occurring from 1940 through 1945,” at the Phase I sites. Id.

¶ 12.a. Alcoa also agreed that by January 1, 2015, it would spend at least $50 million on World

War II Response Costs at the Arkansas site and an additional $5 million on World War II

Response Costs at the Tennessee and North Carolina sites combined. Id.

        4.       The Parties agree that Alcoa expended only $46,178,481 on World War II Costs

at the Arkansas site and $2,882,221 at the Tennessee and North Carolina sites by January 1,

2015.

        5.       Alcoa seeks to extend the Consent Order’s January 1, 2015 deadline to expend the

remaining funds.

        6.       Pursuant to Paragraph 12.a. of the Consent Order, the Parties acknowledged that

they “may negotiate in good faith the terms and conditions of an extension of time for such

expenditures.”



                                                 2
            Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 3 of 6




       7.       In light of Alcoa’s extension request, the Parties have agreed to the proposed

Modified Consent Order, attached here as Exhibit B, which contains the following modifications:

                       (a)     Alcoa shall have an additional 11 years from its original deadline

       (until January 1, 2026) to expend the remaining $5,938,938 of the original $55 million

       requirement on World War II Response Costs at any of the three Phase I Sites;

                       (b)     Alcoa agrees to expend an additional $3,979,089 on WWII

       Response Costs at any of the three Phase I Sites in those 11 years;

                       (c)     Alcoa shall report on its expenditures to the United States

       annually;

                       (d)     Alcoa may only claim specific agreed-upon categories of World

       War II Response Costs toward its spending requirement; and

                       (e)     If Alcoa fails to meet the new January 1, 2026 deadline to expend a

       total of $58,979,089 on World War II Response Costs at the three Phase I Sites, Alcoa

       agrees to reimburse the United States 25.4 percent of the unspent funds.

       8.       The current Consent Order does not provide for modification of the Consent

Order by agreement of the Parties. Accordingly, the Parties submit their proposed modification

to the Court for approval pursuant to the Court’s continued jurisdiction “for the purpose of

enforcing the Consent Order.” Consent Order ¶ 15.

       9.       Federal Rule of Civil Procedure 60(b) allows modification of a judgment or order

for specified reasons, including “(5) . . . applying [the judgment] prospectively is no longer

equitable; or (6) any other reason that justifies relief.” The rule applies to consent decrees. See,

e.g., Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 393 (1992) (adopting a “flexible

standard” for modification of consent decrees).



                                                  3
          Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 4 of 6




       10.     Because the Modified Consent Order will increase Alcoa’s expenditure obligation

in exchange for additional time, it is consistent with the ultimate goals of the Consent Order and

allows the United States to maintain the benefit of its bargain. Furthermore, because remediation

at the Phase I Sites is still incomplete, the requirement that Alcoa expend additional funds on

World War II Response Costs by 2026 ensures that Alcoa will continue remediation.

       11.     The Court should approve and enter this Modified Consent Order because it has

been negotiated in good faith and at arm’s length; it is fair, reasonable, in the public interest, and

consistent with CERCLA’s goals; and the entry of the Modified Consent Order without further

litigation is the most appropriate means of resolving this matter.

       WHEREFORE, the Parties respectfully request that the Court sign the proposed Modified

Consent Order and enter it as an order of the Court.



                                               Respectfully Submitted,



                                               FOR THE UNITED STATES
                                               SCOTT W. BRADY
                                               United States Attorney
                                               Western District of Pennsylvania

                                               /s/Paul E. Skirtich
                                               PAUL E. SKIRTICH
                                               Assistant United States Attorney
                                               Western District of Pennsylvania
                                               Joseph F. Weis, Jr. U.S. Courthouse
                                               700 Grant Street, Suite 4000
                                               Pittsburgh, PA 15219
                                               (412) 894-7418
                                               PA ID No. 30440

                                               /s/ Laura J. Brown
                                               LAURA J. BROWN
                                               PA ID No. 208171

                                                  4
        Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 5 of 6




                                   Senior Attorney
                                   Environmental Defense Section
                                   Environment and Natural Resources Division
                                   U.S. Department of Justice
                                   P.O. Box 7611
                                   Washington, DC 20044-7611
                                   (202) 514-3376


                                   FOR ALCOA CORPORATION
                                   /s/ Gregory J. Pfeifer
                                   GREGORY J. PFEIFER
                                   Chief Environmental Counsel
                                   Alcoa Corporation
                                   201 Isabella Street
                                   Pittsburgh, PA 15212
                                   PA ID No. 83256


Dated: 9/18/2020




                                      5
         Case 2:96-cv-01098-NR Document 114 Filed 09/18/20 Page 6 of 6




                               CERTIFICATE OF SERVICE


       I certify that on September 18, 2020, I served a copy of the foregoing Joint Motion to

Modify Consent Order on counsel for Defendant via electronic mail.




                                            /s/Laura J. Brown




                                               6
